Citation Nr: 0301131	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1975.  

The current appeal arose from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  The RO granted entitlement to 
service connection for PTSD with assignment of a 50 
percent evaluation effective from July 28, 1998, the date 
the veteran's claim was filed.  

In April 2002 the Board undertook internal development of 
the veteran's claim to include a current psychiatric 
examination.  The development having been completed, the 
case is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and 
obtained by the RO.  

2.  PTSD is productive of total social and industrial 
disablement.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 
Diagnostic Code (DC) 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records disclose that the veteran served in the 
Republic of Vietnam from August 1970 to February 1973 as a 
helicopter repairman.  




Entitlement to service connection was granted in March 
2001, and an evaluation of 50 percent was assigned, 
effective July 28, 1998.  The decision was based, in part, 
upon service records which show that he participated in 25 
aerial missions over hostile territory, numerous lay 
statements attesting the severity of the veteran's 
psychiatric symptoms and private and VA medical records, 
to include a November 2000 VA psychiatric examination.  

In further detail, the Board notes that there are numerous 
lay statements dated in 2000 as provided by the veteran's 
wife and mother, as well as friends, attesting to the 
severity of the veteran's psychiatric symptoms.  It was 
noted in one statement that the veteran was acting 
unreasonable and angry at patrons at his automobile shop 
as early as 1991.  Other statements noted that the 
veteran's anger had resulted in the calling of the police.  
His difficulty in establishing normal relationships with 
friends and family was universally noted by each statement 
provider.  

Private records from 2000 include notes as taken by a 
social worker and the results of a July 2000 examination.  
In April 2000, his Global Assessment of Functioning (GAF) 
score was 36.  In July 2000, the private examiner provided 
a numerical score of 31 for the GAF scale.  The examiner 
noted that the veteran suffered from intrusive thoughts 
with combat content.  He was hyperreactive to acoustic 
stimuli and experienced aversion to Asians.  There was 
sleep difficulty, and it was noted that the veteran 
surrounded himself with objects intended to protect 
himself in a military fashion such as loaded firearms.  
The deterioration in his interpersonal relationships had 
ruined his ability to be gainfully employed.  There was 
considerable depression.  It was noted that he was unable 
to successfully manage his automobile repair shop.  

Examination showed that the veteran brought a display of 
memorabilia of this tour of duty.  His manner of dress was 
appropriate, and his personal hygiene appeared to be 
intact.  He was oriented times three and cooperative.  
Forms of thought did not suggest a thought disorder, but 
his affect was blunted.  He denied suicidal ideation.  


His attitude was reserved and well controlled.  Judgment 
and impulse control were fair with a measure of insight.  
His memory was good for recent and remote events.  His 
thought content showed preoccupation with combat related 
recollections.  PTSD was the diagnosis.  

VA treatment records reflect that the veteran underwent 
individual therapy for PTSD from December 1999 through 
2000.  In October 2000, his judgment was noted to be 
somewhat impaired due to panic episodes and flashbacks.  
His GAF score was 42.  When examined by VA in November 
2000, the veteran was noted to be extremely irritable with 
a depressed mood.  He complained bitterly throughout the 
interview about his treatment during military life.  He 
was suspicious of all authority and continued with his 
hypervigilance stance.  He slept poorly even with 
medication.  He had nightmares about his experiences in 
Vietnam.  The veteran's PTSD resulted in a GAF score of 
55.  

Additional private and VA records from 2002 reflect that 
the veteran's GAF score in January 2002 was noted to be 36 
by a private social worker.  When examined by VA in August 
2002, the examiner opined that the veteran was competent.  
It was the examiner's opinion that the current 50 percent 
rating was correct, noting that it was also his opinion 
that the veteran was unemployable.  The examiner stated 
that the veteran's concentration was very poor.  The 
veteran said that his thoughts were "scattered" and that 
he frequently drew blanks.  He described his thoughts as 
being "erratic."  

On mental status examination, the veteran was oriented 
times three, and his cognition was good.  His mood was 
depressed, and his affect was restricted.  There were no 
signs of psychosis.  The diagnosis was PTSD with 
depression, and his GAF score was 41.  


Criteria  

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of 
the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (CAVC) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-
28.

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the 
law must be taken at its plain meaning and the plain 
meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of 
the disability as shown by the facts from time to time.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All benefit of 
the doubt will be resolved in the appellant's favor. 38 
C.F.R. § 4.3.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 50 percent evaluation is warranted 
when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

The revised criteria provide a 70 percent evaluation when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

Under the revised criteria, a 100 percent rating is 
warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at 
the moment of the examination.  The evaluation also must 
consider the extent of social impairment, but shall not be 
assigned solely on the basis of social impairment.  When a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency 
shall evaluate it using a diagnostic code that represents 
the dominant (more disabling) aspect of the condition.  38 
C.F.R. § 4.126.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum 
of mental health- illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS 32 (4th ed. 1994)] (DSM-IV). 
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); also 
cited in Richard v. Brown, 9 Vet. App. 266 (1996).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.


Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  Id.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2002).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Among other things, this law eliminates the 
concept of a well-grounded claim and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not 
well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45, 620, 45, 630-45, 632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).


Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty 
to notify and the duty to assist have been met under the 
new law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of 
its rating decisions, statement of the case, supplemental 
statements of the case, and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  

In correspondence dated in March 2001, the provisions and 
requirements of the VCAA of 2000 were discussed.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159.

In this case, a preliminary review of the record shows 
that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, 
postservice private and VA treatment records, as well as 
multiple VA examination reports.  





The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited 
above at this time.  Therefore, the duty to assist has 
been satisfied in this case.  38 U.S.C.A. § 5103A (West 
Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In its many correspondences with the veteran the RO has 
informed him of the evidence he should obtain and which 
evidence it would retrieve as specified.  The RO has in 
fact augmented the evidentiary record in accordance with 
the veteran's directives.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his 
claim is required to comply with the duty to assist him as 
mandated by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

In any event, any deficiencies in the duties to notify and 
to assist would constitute harmless error since the Board 
is granting the full benefit sought on appeal as decided 
herein.


Initial Increased Rating for PTSD

Initially, the Board observes that it may be argued that 
the evidence of record provides a mixed picture of the 
veteran's PTSD and the extent to which it impairs his 
social and industrial functioning.  Notably, the November 
2000 examination report indicates that the veteran's GAF 
score was 55.  It is noted, however, that in April 2000, 
his GAF scare was 36.  A private examiner reported in July 
2000 that the veteran's GAF score was 31.  

There is also additional evidence of record suggesting the 
veteran's PTSD resulted in more severe impairment than 
that revealed by the November 2000 examination.  Current 
examination results, private and VA, also indicate GAF 
scores in the 31 to 41 range, which under the DSM-IV is 
indicative of some impairment in reality testing or 
communication with major impairment in the areas of work, 
school, family relations, judgment, thinking, or mood.  
For example, depression, avoidance of friends, neglectful 
of family, inability to work.  

Given the evidence, to include numerous lay statements 
attesting to the veteran's psychiatric current symptoms 
and in recent years, the opinions by competent medical 
authority that the veteran is unemployable, and the very 
low GAF scores, the Board finds that the veteran's degree 
of social and occupational impairment more closely 
reflects the criteria for a 100 percent evaluation, 
effective the date of the grant of service connection.  
Accordingly, there exists no basis for consideration of 
"staged ratings".  See Fenderson, supra.


ORDER

Entitlement to an initial rating of 100 percent for PTSD 
is granted, subject to the laws and regulations governing 
the payment of monetary benefits.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

